DETAILED ACTION
This Office action is in response to the Appeal Brief filed on 18 June 2021.  Claims 1-17 and 20-21 are pending in the application.  Claims 18-19 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The present claims are drawn to a semiconductor device comprising a glass structure attached to a wide band-gap semiconductor substrate without the wide band-gap semiconductor substrate being integrated within the glass structure, wherein the glass structure is in contact with a vertical edge surface of the wide band-gap semiconductor substrate.  However, as shown in figure 9B and figure 12 of the instant application, the wide band-gap semiconductor substrate is clearly integrated within the glass structure 110, since the glass structure is in contact with the vertical edge surfaces of the wide band-gap semiconductor substrate. Therefore, there is no support in the specification for claiming that the glass structure is attached to the wide band-gap semiconductor substrate without the wide band-gap semiconductor substrate being integrated within the glass structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al., US PG pub. 20180053730 A1, newly cited, in view of Winters et al., US PG pub. 20100039030 A1, both of record.
With respect to claim 20, Shao discloses a wide band-gap semiconductor substrate (102, fig. 1A,1B, paragraph [0027]); and a glass structure (104, fig. 1A) 
Since the chiplet 102 extends through the glass structure 104 (in the opening 108), the electrically conductive material of the integrated circuit, semiconductor 
With respect to claim 21, Shao discloses wherein the glass structure (104, fig. 1A) is in contact with the vertical edge surface (substantially vertical edge 11, fig. 1A) of the wide band-gap semiconductor substrate (102, fig. 1A,1B, paragraph [0027]) over the whole thickness of the wide band-gap semiconductor substrate (102, fig. 1A,1B, paragraph [0027]).

Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or suggest a method comprising attaching a glass structure to a wide band-gap semiconductor wafer comprising a plurality of semiconductor devices, without the wide band-gap semiconductor wafer being integrated within the glass structure; and forming at least one pad structure electrically connected to at least one doping region of a semiconductor substrate of the wide band-gap semiconductor wafer, by forming electrically conductive material within at least one .

Response to Arguments
Applicant's arguments filed 18 June 2021 have been fully considered but they are not persuasive. With respect to claim 20 and 21, Applicant has argued that Shao fails to disclose attaching a glass structure to a wide band-gap semiconductor wafer comprising a plurality of semiconductor devices, such that the glass structure is stacked on a front-side or back-side surface of the wide band-gap semiconductor wafer without the wide band-gap semiconductor wafer being integrated within the glass structure with respect to claims 1 and 20. However, independent claim 20 requires the glass structure 104 to be attached to the wide band-gap semiconductor substrate 102, not attached to a wide band-gap wafer. Applicant has further argued that Shao does not disclose at least one opening extending through the glass structure. Shao discloses a glass structure 104 attached to the back-side surface of the wide band-gap semiconductor substrate of chiplet 102, wherein the glass structure 104 comprises at least one opening  108 extending through the glass structure 104, as shown in Figs. 1A and 1B.  The opening 108 extends through the glass structure; claim 20 does not require the opening to extend entirely through the glass structure. 
For the above reasons, the rejection of claims 20 and 21 over Shao has been maintained.

Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822